1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                   ***
      IRMA WIDNER,
4
                          Plaintiff,
5                                                      2:19-cv-01607-VCF
      vs.                                              ORDER
6     JOSEPH DARGER, et al.,
7                         Defendants.
8          Before the Court is Defendants Edge Transportation, LLC and Joseph Dargers’ Motion to Strike
9    and Exclude Late Expert Discovery by Jeffrey David Gross, M.D. (ECF NO. 55).
10         Accordingly,
11         IT IS HEREBY ORDERED that an in-person hearing is scheduled for 1:00 PM, May 11, 2021, in
12   Courtroom 3D, on the Defendants Edge Transportation, LLC and Joseph Dargers’ Motion to Strike and
13   Exclude Late Expert Discovery by Jeffrey David Gross, M.D. (ECF NO. 55).
14

15         DATED this 3rd day of May, 2021.
                                                            _________________________
16
                                                            CAM FERENBACH
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
